FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10115

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00306-JAM

  v.
                                                 MEMORANDUM *
JAVIER MEDINA MARQUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Javier Medina Marquez appeals from his guilty-plea conviction and

105-month sentence for conspiracy to distribute and possess with intent to

distribute at least 50 grams of methamphetamine (actual), in violation of 21 U.S.C.

§§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Marquez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                   09-10115